Citation Nr: 0929518	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date prior to October 18, 
2002, for the grant of service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date prior to May 31, 2005, 
for the grant of service connection for type II diabetes 
mellitus.  


WITNESS AT HEARING ON APPEAL

The Veteran







INTRODUCTION

The Veteran served on active duty from February 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland dated in March 2005 and November 2005.  

The Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2009.  

The Board notes that the Veteran submitted additional 
argument after his case was certified to the Board which was 
received without a waiver of review by the agency of original 
jurisdiction (AOJ).  However, the evidence is duplicative or 
cumulative of evidence already submitted.  Consequently, the 
Veteran is not prejudiced by the Board's adjudication of the 
issues on appeal.  

The Board also notes that, in support of his claim, the 
Veteran has submitted several statements to both the RO and 
the Board arguing that he should be entitled to a large 
monetary settlement based on various grievances he has with 
the Federal Government, various State Governments, and 
several private business and individuals.  As was explained 
in detail to the Veteran prior to his personal hearing, the 
Board lacks jurisdiction to consider these issues, and the 
only matters over which the Board has jurisdiction to 
consider are the claims of entitlement to an earlier 
effective date for the awards of service connection for PTSD 
and diabetes mellitus.  Accordingly, the Board's decision is 
limited solely to those matters.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO granted a 
service connection for PTSD, effective November 14, 2002.  
Although the Veteran was notified of this decision and his 
appellate rights in an August 2003 letter, he did not appeal.

2. In December 2004, VA received the Veteran's request for an 
effective date earlier than November 14, 2002, for the award 
of service connection for PTSD.  

3.  In an August 2006 rating decision, the RO granted an 
effective date of October 18, 2002, for the award of PTSD.  

4.  The Veteran's initial claim of service connection for 
type II diabetes mellitus was received by the RO on May 31, 
2005, more than one year following the Veteran's separation 
from military service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date prior to 
October 18, 2002, for the award if service connection for 
PTSD is dismissed.  38 U.S.C.A. §§ 1155, 5110 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.400 (2008); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

2.  The criteria for award of an effective date prior to May 
31, 2005, for the grant of service connection for type II 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 5110, 
7105 (West 2002 and Supp. 2007); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veteran Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2008), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, the Board notes that the RO issued evidence 
development letters dated in February 2003 and September 
2005, in which the RO advised the Veteran of the evidence 
needed to substantiate his claim of service connection for 
PTSD and diabetes mellitus.  The Veteran was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The Veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believes pertains to his claims.  Additionally, the Veteran 
was told of the criteria used to award disability ratings and 
the criteria for assigning an effective date by way of an 
August 2006 letter.  See Dingess/Hartman, supra.  Thus, the 
Board finds that VA has satisfied the notification 
requirements of the VCAA.

Moreover, the Board notes that in a case such as this, where 
the pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (holding that VCAA does not apply where there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Manning v. Principi, 16 Vet. App. 534 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

As will be discussed in further detail below, the Veteran has 
not argued that he filed any claims for compensation prior to 
the effective date of the awards of service connection for 
PTSD and diabetes mellitus.  In fact, he has conceded that he 
has not.  Therefore, the claims are being denied solely 
because of a lack of entitlement under the law.  Accordingly, 
the Board has decided the appeal on the current record 
without any further consideration of the VCAA.

The Board does not in passing that the Veteran is receiving 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  What is "of consequence" in this 
case is whether the Veteran has ever filed claims for the 
issues on appeal prior to the dates the claims were received 
by VA.  As he has essentially conceded that he has not, the 
Board finds that that Social Security records are not 
relevant to the issues decided herein and need not be 
obtained.  

II.  PTSD

The Veteran is seeking an effective date earlier than October 
18, 2002, for the award of service connection for PTSD.  The 
Board has carefully considered the Veteran's contentions, but 
finds that they do not provide a basis upon which to award an 
earlier effective date. 

The Veteran filed a claim for PTSD in November 2002.  By an 
August 2003 rating decision, the Veteran was granted service 
connection for PTSD and awarded a 100 percent rating 
effective November 14, 2002.  He did not appeal the decision.

He filed a claim for an earlier effective date in December 
2004.  He averred that the effective date of the award of 
service connection for PTSD should be the date of his 
discharge from active duty.  

In an August 2006 rating decision, the RO granted an 
effective date of October 18, 2002, for the award of serviced 
connection for PTSD.  The RO reported that the Veteran's VA 
medical records indicated that the Veteran's treating 
psychologist received a request for a compensation and 
pension examination on October 18, 2002, and that this 
request must reasonably be assumed to have been an attempt to 
claim service connection for PTSD.

The Veteran testified at a Board hearing in June 2009.  He 
indicated that he was not aware that he had PTSD when he 
separated from service but that his family told him that he 
was not the same person when he returned from service.  He 
said he was first made aware that he had PTSD when he went to 
the Washington D.C. VA Medical Center (VAMC).  The Veteran 
testified that he had not filed a claim for PTSD prior to 
2002.  He indicated that he had not filed a claim within one 
year of his separation from service.  

In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) handed down Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  In that three-judge precedential 
decision, the Court held that where a rating decision which 
established an effective date for an increased rating becomes 
final, an earlier effective date can only be established by a 
request for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court in Rudd held 
that there is no "freestanding" earlier effective date claim 
which could be raised at any time.  See Rudd, 20 Vet. App. at 
299.

Based on the precedential Court decision in Rudd, the Board 
finds that the Veteran's earlier effective date claim for 
service-connection of PTSD must be dismissed.  The Veteran 
did not appeal the August 2003 decision which granted service 
connection for PTSD to the Board, and the RO's decision thus 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008) [in general, unappealed RO decisions are 
final].

The Board acknowledges that in the August 2006 rating 
decision the RO granted an earlier effective of October 18, 
2002, for the grant of service connection for PTSD; however, 
this action does not distinguish this case from Rudd and the 
fact remains that the Veteran failed to appeal the August 
2003 rating decision which granted service connection for 
PTSD and that decision became final.  Consequently, the 
current claim is in fact a "freestanding" earlier effective 
date claim which is not permissible under Rudd.  

If the Veteran believed that the RO's assignment of an 
effective date for service connection of PTSD was incorrect, 
his proper recourse was to perfect the appeal to the Board.  
Because the Veteran did not appeal, that aspect of the RO's 
decision became final.  That being the case, the Veteran is 
left with only one option in his attempt to obtain an earlier 
effective date: a claim alleging that the RO's original 
decision in 2003 which assigned the effective date contained 
CUE.  See 38 C.F.R. § 3.105(a) (2008).  To date, the Veteran 
has not alleged CUE in the August 2003 rating decision. 

In summary, under the undisputed facts of this case, there is 
no legal entitlement to an effective date earlier than 
October 18, 2002, for the award of service connection for 
PTSD.  Based on the procedural history of this case, the 
Board has no alternative but to dismiss the appeal without 
prejudice to the Veteran's filing a CUE claim.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim must be denied due to an absence of 
legal entitlement).

II.  Diabetes Mellitus

Under applicable criteria, if a claim is received within one 
year after separation from service the effective date 
assigned will be the day following separation from active 
service or date entitlement arose; otherwise date of receipt 
of claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim.  38 C.F.R. § 3.155.

In this case, the Veteran has contended that the effective 
date for the award of service connection for diabetes 
mellitus should be earlier than May 31, 2005, because he was 
diagnosed with the disability in 2004.  In this regard, the 
Board recognizes that VA treatment reports dated in April 
2004 confirm that the Veteran was diagnosed with diabetes 
mellitus at that time.    

Review of the record reveals that, on May 31, 2005, the RO 
received a statement from the Veteran in which he indicated 
he was seeking compensation benefits for diabetes mellitus.  
The Veteran's May 2005 statement clearly constitutes an 
informal claim for service connection for diabetes mellitus.  
See 38 C.F.R. § 3.155.

In a rating decision dated in November 2005, the RO granted 
service connection for type II diabetes mellitus, and 
assigned an effective date of May 31, 2005, which corresponds 
to the date of receipt of his initial claim.  The RO 
explained that the effective date was granted from the date 
the Veteran first filed a claim for his disability.

Review of the record reveals that the earliest document that 
can be construed as either a formal or informal claim of 
service connection for diabetes mellitus was received by the 
RO on May 31, 2005.  As such, this is the earliest date from 
which the Veteran's claim for service connection for diabetes 
mellitus can be granted.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i)(2008).  Therefore, the 
Board finds that the current effective date, May 31, 2005, is 
proper under applicable law and regulation.  

Although VA medical records do confirm a diagnosis of 
diabetes mellitus prior to May 31, 2005, and the Veteran 
submitted statements from his treating physician and a nurse 
practitioner at VA who indicated that they discussed the fact 
that the Veteran could receive compensation from VA for 
diabetes mellitus when he was diagnosed in 2004, these 
records do not establish entitlement to an earlier effective 
date.  In this regard, the Board notes that 38 C.F.R. § 3.157 
provides that evidence from VA outpatient treatment or 
hospitalization cannot be considered as an informal claim for 
purposes of an earlier effective date for service connection 
where there has not been a prior allowance, or disallowance 
of a formal claim for compensation based on the 
noncompensable nature of the disability in question.  
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  In this case, 
the Veteran had not been previously denied service connection 
for diabetes mellitus when he submitted the claim in 2005.  
Thus, VA records dated prior to that date cannot be construed 
as an informal claim under the provisions of 38 C.F.R. § 
3.157.

In summary, the Board finds that the Veteran has not asserted 
any basis under the law for assignment an effective date 
earlier than May 31, 2005, for the grant of service 
connection for diabetes mellitus.  Furthermore, the Board 
believes that there is no dispute as to the underlying facts 
relevant to the assignment of the effective date of May 31, 
2005, for the grant of service connection for diabetes 
mellitus.  Therefore, the Board believes that this is a case 
in which the law and not the evidence is dispositive, and 
thus, that the appeal must be terminated because of the lack 
of entitlement under the law.  See Sabonis, supra.   




ORDER

Entitlement to an effective date prior to October 18, 2002, 
for the grant of service connection for PTSD is dismissed.  

Entitlement to an effective date prior to May 31, 2005, for 
the grant of service connection for type II diabetes mellitus 
is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


